STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 10, 2017
              Plaintiff-Appellee,

v                                                                     No. 333098
                                                                      Washtenaw Circuit Court
DALLAS ROBERT JAHNCKE, JR,                                            LC No. 15-000589-FC

              Defendant-Appellant.


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

       Defendant pleaded no contest to first-degree home invasion, MCL 750.110a(2), for which
he was sentenced to 4 to 20 years imprisonment, and assault with a dangerous weapon, MCL
750.82, for which he was sentenced to a concurrent prison term of 32 months to 4 years.
Defendant appeals by leave granted. We affirm.

       In issue on appeal is MCL 600.4803(1), which provides as follows:

               A person who fails to pay a penalty, fee, or costs in full within 56 days
       after that amount is due and owing is subject to a late penalty equal to 20% of the
       amount owed. The court shall inform a person subject to a penalty, fee, or costs
       that the late penalty will be applied to any amount that continues to be unpaid 56
       days after the amount is due and owing. Penalties, fees, and costs are due and
       owing at the time they are ordered unless the court directs otherwise. The court
       shall order a specific date on which the penalties, fees, and costs are due and
       owing. If the court authorizes delayed or installed payments of a penalty, fee, or
       costs, the court shall inform the person of the date on which, or time schedule
       under which, the penalty, fee, or costs, or portion of the penalty, fee, or costs, will
       be due and owing. A late penalty may be waived by the court upon the request of
       the person subject to the late penalty.

       Defendant requested and was appointed a lawyer. Defendant was bound over to circuit
court for trial following a preliminary examination. Subsequently, the trial court accepted
defendant’s plea of no contest to the above charges, and in exchange the prosecutor agreed to
dismiss a charge of armed robbery, MCL 750.529. The court scheduled sentencing and told
defendant that it expected him to pay all monetary obligations by then.


                                                -1-
        At sentencing, the trial court imposed the above listed prison terms and further assessed
a $60 DNA fee, $68 in state costs, a crime victim assessment of $130, court costs of $1,611, and
attorney’s fees of $650. Defendant’s attorney then argued that the trial court did not tell
defendant “that monies not paid . . . within 56 days would be subject to a 20 percent penalty.”
Counsel explained that defendant did not have the money to pay at that time and asked that the
money due be made payable “in five years after he’s gone through the minimum period of time,”
when defendant would be able to pay, “instead of imposing a 20 percent . . . penalty on top of the
already significant costs that you have imposed.” The trial court stated that defendant was
informed at the plea hearing that the court expected all monetary obligations to be paid at the
time of sentencing and noted an advisory about the penalty was in the PSIR. The trial court
stated that defendant could file a hardship appeal if he could not pay the assessed costs and fees.

        An order to remit prisoner funds was issued thereafter. The order states that the trial
court found defendant had or would have the ability to pay the financial obligations ordered by
the court, that defendant owed a balance of $2,519, excluding restitution, and the money was to
be collected by the Department of Corrections in accordance with MCL 791.220h. The
judgment of sentence contains the following language: “The due date for payment is ___. Fines,
costs, and fees not paid within 56 days of the due date are subject to a 20% late penalty on the
amount owed.”

        Defendant then filed an affidavit and financial schedule asserting that he resided in
prison, was not employed, and had no income. In due course, the trial court issued a denial of
defendant’s motion to waive or suspend fees and costs. The court noted that the operative
question was whether defendant was “indigent and unable to pay or whether forced payment
would work a manifest hardship on the defendant at that time.” The trial court found that
defendant failed to demonstrate that he is indigent and that even if he had, he also failed to
demonstrate that payment of the costs and fees imposed on him would cause manifest hardship.

       Defendant argues that because he is indigent, the imposition of the 20% late payment
penalty violated his constitutional rights to equal protection and due process. He also asserts the
penalty is usurious.

        In People v Jackson, 483 Mich 884; 759 NW2d 401 (2009), the Supreme Court, in
granting leave, instructed the parties to address “whether imposing a 20 percent late fee pursuant
to MCL 600.4803(1) constitutes an impermissible collection effort or sanction for non-payment
or provides a means of enforcement that exposes a defendant to more severe collection practices
than the ordinary civil debtor.” But in its opinion deciding the case, the Court declined to answer
the question “because the trial court did not impose this late fee on defendant, and there is no
indication that it ever will. Thus, at this point, the issue is not ripe.” People v Jackson, 483
Mich 271, 298; 769 NW2d 630 (2009). “The doctrine of ripeness is designed to prevent the
adjudication of hypothetical or contingent claims before an actual injury has been sustained. A
claim is not ripe if it rests upon contingent future events that may not occur as anticipated, or
indeed may not occur at all.” City of Huntington Woods v Detroit, 279 Mich App 603, 615-616;
761 NW2d 127 (2008) (citation and quotation marks omitted).

        There is no indication in the record that the late penalty was ever imposed on defendant.
It is not specifically mentioned in the order to remit prisoner funds, nor was the stated balance

                                                -2-
due on the document changed to reflect a charge for the penalty. Nor is there anything in the
record to indicate the fee was imposed after the court denied defendant’s motion to waive or
suspend fees and costs. Accordingly, this appeal on this issue is not ripe for review.1

       We affirm.

                                                         /s/ Jane E. Markey
                                                         /s/ Amy Ronayne Krause
                                                         /s/ Mark T. Boonstra




1
  Were we to address the issues raised by defendant concerning MCL 600.4803(1) we would be
required to reject them as this Court recently did in People v Crawford, (Docket No. 333375),
sub nom People v Shenosky, ___ Mich App ___; ___ NW2d ___ (Docket No. 332735, June 8,
2017), slip op at 4-5. We would be bound to follow Crawford. See MCR 7.214 (J)(1).


                                             -3-